Title: From Alexander Hamilton to Jonathan Dayton, 9 June 1790
From: Hamilton, Alexander
To: Dayton, Jonathan


Private
New York June 9. 1790
Dear Sir

I duly received your letter of the 3d. of June.
I have written to Mr. Ludlow directing that either Mr. Martin or himself would come forward with the Map.
On the subject of a certain office I can with truth assure you that no person can occur, who on the score of qualifications and merit, will appear to me better intitled than yourself; and that I shall take pleasure in mentioning you in this light to the President, if an opportunity of doing it is afforded me. Yet I will not answer how much weight the circumstance of another Gentleman having been in a situation similar to the one contemplated will have in his mind or even in my own.
All I will say more is this—that I am convinced you would be an acquisition to the public service in whatever station you should be placed and that I consider you as one who ought to be embraced in some official arrangement adequate to your wishes.
I remain very truly   Yr. friend & Ser.
A Hamilton

You will perceive from the tenor of this letter that I express
myself in confidence.
Jonathan Dayton Esqr
